DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response to Final Office Action filed with the Office on 21 June 2021, regarding the Endress+Hauser Conducta GmbH+Co. KG application.

Claims 1-7, 9, 12, 13, and 15-19 are currently pending, and claims 9, 12, 13, 15-17 and 19 have been fully considered.  Claims 1-7 and 18 are withdrawn from consideration.

This Applicant filed in addition to the Response, a request for Consideration Under the After Final Consideration Pilot Program 2.0.

This application is in condition for allowance except for the presence of claims 1-7 and 18 directed to a method of producing an exchangable electrode assembly non-elected without traverse.  Accordingly, claims 1-7 and 18 have been cancelled.

Allowable Subject Matter
Claims 9, 12, 13, 15-17 and 19 allowed.

The following is an examiner’s statement of reasons for allowance: Independent claim 9, as now amended, recites an electrode assembly with a sensor body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	28 June 2021